Citation Nr: 1414738	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for neck pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for residuals of laceration of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e).  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, a disability of the cervical spine, and residuals of laceration of the left hand.

The RO has heretofore characterized the Veteran's complaints relative to his neck as a claim for service connection for a disability of the "cervical spine."  However, when he filed his claim for service connection, the Veteran characterized his claim more broadly; indicating that he was seeking service connection for "neck pain."  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension), dated December 2008.  Later, in an April 2009 notice of disagreement, he asserted that the pain was associated with the soft (rather than bony) tissues of the neck.  Accordingly, given the Veteran's description of his claim, and because the evidence does not reflect that the Veteran's complaints of neck pain have thus far been attributed to a known clinical diagnosis, the Board has recharacterized the claim as set forth above, on the title page, to include service connection as due to undiagnosed illness.  See 38 U.S.C.A. § 1117.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In December 2008, the Veteran raised the issue of his entitlement to service connection for a disability manifested by frequent diarrhea.  Later, in January 2009, he raised issues pertaining to service connection for sinusitis/rhinorrhea and conjunctivitis of the left eye.  Thus far, it does not appear that these issues have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the electronic claims file does not reveal any additional documents pertinent to the present appeal with the exception of a December 2013 brief from the Veteran's representative; which the Board has reviewed.

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for tinnitus.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran has tinnitus that began in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus.  He maintains, in essence, that the condition had its onset in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Veteran maintains that he has ringing in his ears.  As such, the presence of a current disability is conceded.  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994) (defining tinnitus as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.").

With respect to the elements of in-service incurrence and nexus, the Board notes the Veteran did not endorse ongoing tinnitus upon return from his Persian Gulf deployment.  However, he did report tinnitus in a statement dated in January 2009, while still on active duty.  See statement submitted in connection with VA Form 21-526, dated in January 2009.  In subsequent post-service statements, dated in April 2009 and July 2010, he reported the continued presence of symptoms.

The Board finds the Veteran's statements with respect to in-service incurrence and subsequent continuity competent, inasmuch as the symptoms of tinnitus are capable of lay observation.  The Board also finds the statements credible and probative, as consistent with the nature of the Veteran's service as an infantryman.

Following a review of the record, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection based on undiagnosed illness.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013).   This needs to be accomplished.

The Veteran's claim for service connection for bilateral hearing loss has been denied on grounds that he does not have a current disability.  See 38 C.F.R. § 3.385.  However, it has been more than five years since the Veteran has been examined.  As such, a new examination is necessary.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

In his substantive appeal, dated in July 2010, the Veteran asserted, among other things, that he had residual scarring as a result of in-service laceration(s) to the small and ring fingers of his left hand.  Although the Veteran's hand was examined in January 2009, and no objective functional deficits were then identified, the examiner did not explicitly comment on the presence or absence of scars.  Accordingly, a new examination is required.

Records of the Veteran's treatment through the VA Medical Center in Tampa, Florida were last procured for association with the claims file on February 2, 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claims remaining on appeal are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter containing information as to the evidence and information necessary to substantiate a claim for service connection based on undiagnosed illness.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the Tampa VAMC since February 2, 2010, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination by an audiologist or ear, nose, and throat physician.

After reviewing the claims file, examining the Veteran, and conducting audiometric and speech discrimination (Maryland CNC) testing of both ears, the examiner should offer an opinion as to whether the Veteran has a current hearing "disability" of either ear, as that term is defined by regulation.  See 38 C.F.R. § 3.385.  If a hearing disability is present in either ear, the examiner should offer a further opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such disability can be attributed to service, to include any in-service exposure to noise.

In so doing, the examiner should specifically discuss the medical significance, if any, of the upward shift in auditory thresholds at 3000 Hertz (from -5 to 0, bilaterally) and 6000 Hertz (from -5 to 0 on the right, and from 5 to 10 on the left) between November 2005 and December 2008.

A complete rationale for all opinions must be provided.

4.  Also arrange to have the Veteran scheduled for an examination of his left hand.

After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should offer an opinion as to whether the Veteran has any current, identifiable, diagnosed malady or condition that can be attributed to the in-service injuries he sustained to the small and ring fingers of his left hand during service in September 2007, to specifically include any residual scars.

A complete rationale for all opinions must be provided.

5.  After conducting any additional development deemed necessary, the matters remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


